DISSENTING OPINION
Bland, Judge:
The majority in effect holds that we must assume that the counts at bar involve invention, and that the decision of the board is to that effect. I think we must assume that the hoard, agreeable to the express finding of the examiner, found that there was no invention, and for reasons presently stated I am not willing to reverse the decision of the board.
I find the following in the majority opinion:
* * * It is interesting to note, in passing, that the claims of each of the four patents found in the record are as much subject to the charge of aggregation as are the involved claims. This is important, however, only as tending to show that where invention is present the rule of aggregation is not applied liy the Patent Office. [Italics mine.]
As I read the italicized portion of this statement, it is to the effect. that where the Patent Office finds invention it does not find aggregation and vice versa. Since it has fou/nd aggregation, it foliotes that it also fowxd that there was no irvoention. I think it is unfortunate that the board did not more definitely point out that to assemble or put together two methods, neither one of which, if standing alone, was inventive and which did not coact with each other, did not amount to invention. The better rejection in cases like this is that there was lack of invention and, after all, the reason aggregative claims are not allowed is because it does not require invention to aggregate or assemble things which in the assembly do not coact together to perform an unexpected or new result.
The majority says “the combination of elements set forth in the claims produces a result different from that produced by their separate elements.” Any aggregation will produce results of the same character, that is to say, by assembling a bread cutter and a bread wrapper, unquestionably more bread can be cut and wrapped than if separate machines were employed. But, it does not follow that the skilled mechanic who assembled them invented anything in doing so. He merely took advantage of what was already known and as a mechanic put the two machines together. With a lead pencil with a *1429rubber on it one could do more writing and erasing than he could with a separate pencil and a separate rubber, but the soundness of the holding of the Supreme Court that putting the rubber on the pencil did not amount to invention has ceased to be questioned.
Granting for the sake of argument that appellant by the combination of two methods, neither of which is inventive, can produce more gasoline with one apparatus in a given length of time, I think the results which flow therefrom do not necessarily suggest invention. Moreover, it is my view that it is very dangerous in an opinion of this character to attempt to lay down a hard and fast definition of what is not an aggregation when applied to patent claims. It is rarely that courts attempt to do anything more than to say what an aggregation is. The Circuit Court of Appeals in Sachs et al. v. Hartford Electric Supply Co., 47 F. (2d) 743, stated that it was unable to attach a definite meaning to the word “aggregation.”
I quote the following! language from the majority opinion in the instant case:
It is our opinion that each of the involved claims constitutes more than an aggregation of elements; that is, there is eoaetidn between several of the elements of each of the claims, and the mere fact that the two secondary cracking steps do not coact with each other, although contributing to the unitary result, does not warrant a holding that the claims are aggregative. [Italics mine.]
Is it safe to say in effect that the claims do not define an aggregation if “there is coaction between several of the elements of each of the claims?” [Italics mine.] See Pickering v. McCullough, 104 U. S. 310, 318. The claim might be a combination claim in which novelty rested solely in the fact that two separate machines each performing its old function were put together and each of them described in such manner as to indicate coaction between various elements of one of the machines, and yet we have no coaction with the elements of the other machine, and yet that character of structure would respond to the language “there is coaction between several of the elements of each of the claims.”
While the two systems have a common primary cracking zone, it is not contended anywhere that if the two systems were divided each would be patentable. It is only in the combination of the two systems that appellant claims to have disclosed an invention. Moreover, it is my view that in the instant case, since the appellant relies upon his combination to constitute the invention disclosed it would make no difference if each of the processes were separately patentable. He might be entitled to patent on each of two separate processes but not on the combination of two processes under such circumstances as are at bar.
The mere fact that the board found that the cited prior art did not anticipate the process claimed either singly or- in combination does *1430not require a holding that for this reason the claims are patentable. More precisely the question is — in view of the prior art, was it inventive to do what appellant has done.
I think the decision of the board should be affirmed.